Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 12/28/21. Claims 1-3, 5-7 are pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Cited art do not disclose: A semiconductor device comprising:
a plurality of vertical structures on a substrate; and
a support pattern that contacts sidewalls of the plurality of vertical structures,
wherein,
the support pattern includes a plurality of support holes extending through the support pattern,
the plurality of support holes include three first support holes of a first shape or size and three second support holes of a second shape and size that are sequentially and alternatingly arranged around a single support hole at a center of a hexagon,
the first a shape or size is different from the second shape or size, and
centers of the three first support holes and the three second support holes overlap, respectively, vertices of the hexagon, as recited in claim 1. Claims 2, 3, 5-7 depend from claim 1 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Discussion of Related Art
Shih (US 20210098461 A1) discloses a semiconductor device, comprising: a semiconductor substrate having a cell region and a dummy region surrounding the cell region; a plurality of memory pillar structures on the cell region of the semiconductor substrate; and a supporting layer over the semiconductor substrate, interconnecting the memory pillar structures, and having a plurality of first opening patterns and second opening patterns on the cell region, wherein a first number of the memory pillar structures surround each of the first opening patterns, a second number of the memory pillar structures surround each of the second opening patterns, the first opening patterns are different from the second opening patterns, the first number of the memory pillar structures is different from the second number of the memory pillar structures, and at least one of the first opening patterns and at least one of the second opening patterns are on a central portion of the cell region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/EDWARD CHIN/Primary Examiner, Art Unit 2813